Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-7 and 9-19 are pending.
Claim 8 is currently cancelled.
Claims 1, 10 and 18 are independent claims.
Claims 1, 5, 6, 9, 10, 12 and 18 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular the term “air data failure” is not understood.  Data in and of itself is factual and cannot be characterized as “failing”.  Estimated data could fail to be accurate in some manner but would require a recitation of how it is determined that the estimate is failing.  Measured data could fail to meet expected values, but would require some definition as to what is expected to determine that the measurement has failed.  However neither “estimated data” nor “expected data’ is claimed nor defined.  Thus the claimed term “failure of air data” as recited in claim 18 is indefinite.
Although the claim 18 indefinite, for the purpose of the examination they are interpreted to mean that, if there is an air data sensor failure, then air data estimated by sensors other than air data sensors can be used to operate the aircraft.

AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 9, 10, 12-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable Schaefer, Jr. et al., US 5,901,272 (hereinafter Schaefer), and further in view of Curvo, “Estimation of aircraft aerodynamic derivatives using Extended Kalman Filter”, and May et al., “Review of Input Variable Selection Methods for Artificial Neural Networks”, 2011 (hereinafter May2011).
Claim 1 (Currently Amended):
Schaefer teaches a method of generating estimated air data comprising:
on board an aircraft, using only sensors that do not depend on any measurement of total pressure or static pressure to sense parameters other than air data based on air flow pressure measurements (Schaefer teaches that a neural network is used to determine air speed using only fixed system parameters, col 1 lines 13-20, and that these parameters are not air data based on flow pressure measurements, col 3 lines 47-53, further the sensors do not require measurement of pressure, in particular the sensor selection includes a “static pressure and/OR temperature, col 4 line 25-26.); and
with at least one processor, operating a trained neural network on board the aircraft to estimate air data (this includes air speed [0028] instant application) in response to said sensed parameters other than air data based on air flow pressure measurements, 

Schaefer teaches using any number of parameters including temperature (col 4 line 25-26) to determine airspeed (col 3 lines 2-26).
Schaefer is silent concerning using all of the parameters comprising:  (a) Ground Speed (GS), (b) Angle of Trajectory (Gamma), (c) Angle of Attitude (Theta), (d) Longitudinal Acceleration Load Factor (Nx), (e) Lateral Acceleration Load Factor (Ny), (f) Vertical Acceleration Load Factor (Nz), and (g) Delta Temperature from Standard Atmosphere or Total Air Temperature (TAT).

May2011 teaches when determining the inputs for a neural network, the selection is not based on the structure of particular models but the selection of parameters is from the available data and the model is developed subsequently (Introduction).  May further teaches, “Arguably the most obvious concern is that too few variables are selected, or that the selected set of input variables is not sufficiently informative. In this case, the outcome is a poorly performing model, since some of the behaviour of the output remains unexplained by the selected input variables.” (page 20 last paragraph).  Thus when determining the best set of variables for the neural network it is obvious that a good starting selection is using the routinely measured parameters.
Curvo teaches additional routinely used parameters for determining air data.(page 1-2 under the heading Nomenclature).What is covered in primary art
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use any combination of the air flight sensor parameters identified by both Curvo and Schaefer in developing a model for air data including estimating air speed as taught by May 2011 in the selection of parameters for neural network modelling.
This method for improving the modeling of Schaefer was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Curvo and May2011.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schaefer, May2011 and Curvo to obtain the invention:
the parameters comprising:  (a) Ground Speed (GS), (b) Angle of Trajectory (Gamma), (c) Angle of Attitude (Theta), (d) Longitudinal Acceleration Load Factor (Nx), (e) Lateral Acceleration Load Factor (Ny), (f) Vertical Acceleration Load Factor (Nz), and (g) Delta Temperature from Standard Atmosphere or Total Air Temperature (TAT).  (without a showing of criticality the selection of the parameters from the known parameters of Schaefer and Curvo would be obvious to try.)
Claim 2 (Original):
The combined prior art of Schaefer, May2011 and Curvo makes obvious the method of claim 1 further including training the neural network on sensor data other than air data.  Schaefer teaches using the non-air data, col 3 lines 47-53, to train the network col 3 lines 5-7
Claim 4 (Original):
The combined prior art of Schaefer, May2011 and Curvo makes obvious the method of claim 1 further including preprocessing the sensed parameters before applying them as inputs to the neural network.  Schaefer teaches FIG. 1, the calculation means 22 which calculates the input parameters based on the initial parameters and the variable state parameters, col 5 lines 35-37.
Claim 6 (Currently Amended):
The combined prior art of Schaefer, May2011 and Curvo makes obvious the method of claim 1 wherein the sensed parameters further include some or all of Horizontal Stabilizer Position, Elevator Position, Center of Gravity, Ice Detected Flag, and Bank Angle.  Schaefer teaches the use of various parameters independent of air data based on flow pressure measurements, col 3 lines 47-53.
Claim 9 (Currently Amended):
The combined prior art of Schaefer, May2011 and Curvo makes obvious the method of claim 1 further including detecting absence of input air data and in response to detected absence, using an air data - dependent value captured before the absence and holding the said value or updating it with sensor parameters other than air data, and inputting the updated value to the neural network so that if there is an air data sensor failure, then air data estimated by sensors other than air data sensors can be used to operate the aircraft.
Schaefer teaches that the air data at low airspeeds, leads to errors, and that the neural network system using sensors independent of air data to estimate the air data can be used to operate the aircraft, (col 1 lines 13-20, col 3 lines 1-20).
Claim 10 (Currently Amended):
Schaefer teaches a system for generating estimated air data comprising:
sensors on board an aircraft that do not depend on measurements of total pressure and static pressure, the sensors being configured to sense parameters other than air data (Schaefer teaches that a neural network is used to determine air speed using only fixed system parameters, col 1 lines 13-20, and that these parameters are not air data based on flow pressure measurements, col 3 lines 47-53, further the sensors do not require measurement of pressure, in particular the sensor selection includes a “static pressure and/OR temperature, col 4 line 25-26.); and
at least one processor on board the aircraft, the processor being operatively coupled to receive the sensed parameters comprising (a) Ground Speed (GS), (b) Angle of Trajectory (Gamma), (c) Angle of Attitude (Theta), (d) Longitudinal Acceleration Load Factor (Nx), (e) Lateral Acceleration Load Factor (Ny), (f) Vertical Acceleration Load Factor (Nz), and (g) Delta Temperature from Standard Atmosphere or Total Air Temperature (TAT), the processor operating a trained neural network to estimate air data in response to said sensed parameters.
Schaefer teaches using any number of parameters including temperature (col 4 line 25-26) to determine airspeed (col 3 lines 2-26).
Schaefer is silent concerning using all of the parameters comprising:  (a) Ground Speed (GS), (b) Angle of Trajectory (Gamma), (c) Angle of Attitude (Theta), (d) Longitudinal Acceleration Load Factor (Nx), (e) Lateral Acceleration Load Factor (Ny), (f) Vertical Acceleration Load Factor (Nz), and (g) Delta Temperature from Standard Atmosphere or Total Air Temperature (TAT).

May2011 teaches when determining the inputs for a neural network, the selection is not based on the structure of particular models but the selection of parameters is from the available data and the model is developed subsequently (Introduction).  May further teaches, “Arguably the most obvious concern is that too few variables are selected, or that the selected set of input variables is not sufficiently informative. In this case, the outcome is a poorly performing model, since some of the behaviour of the output remains unexplained by the selected input variables.” (page 20 last paragraph).  Thus when determining the best set of variables for the neural network it is obvious that a good starting selection is using the routinely measured parameters.
Curvo teaches additional routinely used parameters for determining air data.(page 1-2 under the heading Nomenclature).What is covered in primary art
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use any combination of the air flight sensor parameters identified by both Curvo and Schaefer in developing a model for air data including estimating air speed as taught by May 2011 in the selection of parameters for neural network modelling.
This method for improving the modeling of Schaefer was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Curvo and May2011.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schaefer, May2011 and Curvo to obtain the invention:
the parameters comprising: (a) Ground Speed (GS), (b) Angle of Trajectory (Gamma), (c) Angle of Attitude (Theta), (d) Longitudinal Acceleration Load Factor (Nx), (e) Lateral Acceleration Load Factor (Ny), (f) Vertical Acceleration Load Factor (Nz), and (g) Delta Temperature from Standard Atmosphere or Total Air Temperature (TAT)
Claim 12 (Currently Amended):
The combined prior art of Schaefer, May2011 and Curvo makes obvious the system of claim 10 wherein the processor is configured to detect absence of air data, and to use the sensed parameter other than air data to update an air data dependent value captured before the air data absence so that if there is an air data sensor failure, then air data estimated by sensors other than air data sensors is used to operate the aircraft.
Schaefer teaches that the air data at low airspeeds, leads to errors, and that the neural network system using sensors independent of air data to estimate the air data can be used to operate the aircraft, (col 1 lines 13-20, col 3 lines 1-20).
Claim 13 (Previously Presented):
The combined prior art of Schaefer, May2011 and Curvo makes obvious the system of claim 10 wherein the estimated air data comprises airspeed.
Schaefer teaches the system of claim 10 wherein the estimated air data comprises airspeed (abstract).
Claim 14 (Previously Presented):
The combined prior art of Schaefer, May2011 and Curvo makes obvious the system of claim 10 wherein the estimated air data comprises Mach number.  Schaefer teaches measuring airspeed (Abstract).  Mach number is a well-known unit of airspeed and is anticipated as such.
Claim 16 (Previously Presented):
The combined prior art of Schaefer, May2011 and Curvo makes obvious the system of claim 10 wherein the estimated air data comprises angle of sideslip.
Schaefer teaches determining sideslip (col 3 lines 33-38).
Claim 17 (Previously Presented):
The combined prior art of Schaefer, May2011 and Curvo makes obvious the system of claim 10 wherein the estimated air data comprises airspeed (abstract).  Schaefer also teaches that air speed can be measured using a pitot-static probe which measures air pressure (col 2 line 14).  The examiner takes official notice that the ability to determine air speed from the pressure measured by a pitot tube makes it obvious to in turn predict pressure using airspeed from the pitot tables.
Claim 18 (Currently Amended):
Schaefer teaches the method of training a neural network comprising:
inputting to a neural network training data comprising model data and/or flight test data the training data comprising parameters that do not depend on measurements of total pressure and static pressure (Schaefer teaches using a neural network for predicting airspeed, col 1 lines 12-20, col 3 lines 4-6),
Schaefer teaches using any number of parameters including temperature (col 4 line 25-26) to determine airspeed (col 3 lines 2-26).
Schaefer is silent concerning using all of the parameters comprising:  (a) Ground Speed (GS), (b) Angle of Trajectory (Gamma), (c) Angle of Attitude (Theta), (d) Longitudinal Acceleration Load Factor (Nx), (e) Lateral Acceleration Load Factor (Ny), (f) Vertical Acceleration Load Factor (Nz), and (g) Delta Temperature from Standard Atmosphere or Total Air Temperature (TAT).

May2011 teaches when determining the inputs for a neural network, the selection is not based on the structure of particular models but the selection of parameters is from the available data and the model is developed subsequently (Introduction).  May further teaches, “Arguably the most obvious concern is that too few variables are selected, or that the selected set of input variables is not sufficiently informative. In this case, the outcome is a poorly performing model, since some of the behaviour of the output remains unexplained by the selected input variables.” (page 20 last paragraph).  Thus when determining the best set of variables for the neural network it is obvious that a good starting selection is using the routinely measured parameters.
Curvo teaches additional routinely used parameters for determining air data.(page 1-2 under the heading Nomenclature).What is covered in primary art
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use any combination of the air flight sensor parameters identified by both Curvo and Schaefer in developing a model for air data including estimating air speed as taught by May 2011 in the selection of parameters for neural network modelling.
This method for improving the modeling of Schaefer was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Curvo and May2011.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schaefer, May2011 and Curvo to obtain the invention:
the parameters comprising:  (a) Ground Speed (GS), (b) Angle of Trajectory (Gamma), (c) Angle of Attitude (Theta), (d) Longitudinal Acceleration Load Factor (Nx), (e) Lateral Acceleration Load Factor (Ny), (f) Vertical Acceleration Load Factor (Nz), and (g) Delta Temperature from Standard Atmosphere or Total Air Temperature (TAT).  (without a showing of criticality the selection of the parameters from the known parameters of Schaefer and Curvo would be obvious to try.)
training the neural network so it can estimate air data based solely on the parameters that that do not depend on measurements of total pressure and static pressure in the event that an absence of air data occurs.
Schaefer teaches using a neural network for predicting airspeed (col 1 lines 12-20, col 3 lines 4-6), where the data used is independent of air data (col 3 lines 47-53), and that the network is trained to predict airspeed using these parameters (col 3 lines 26-32).
Claim 19 (Previously Presented):
The combined prior art of Schaefer, May2011 and Curvo makes obvious the method of claim 18 wherein the neural network is trained to estimate aircraft air data independent of any signals from air data sensors whose values are based on airflow pressure measurements.  The input parameters taught by Schaefer are independent of airflow pressure measurements (col 3 lines 47-53).

Claims 3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable Schaefer, and further in view of Curvo, May2011, and Flynn et al., US 2004/0193386 (hereinafter Flynn).
Claim 3 (Original):
The combined prior art of Schaefer, May2011 and Curvo make obvious the method of claim 1 where air data is estimated.
However Schaefer, May2011 and Curvo are silent concerning further including filtering the air data estimated by the neural network by a Low-pass, Kalman or Complementary filter.
Flynn teaches a system that estimates flight data using a neural network where the estimated flight data is then filtered to produce final estimates (Abstract, [0003]).  Flynn teaches that part of the proper use of a neural network may include the use of a Kalman filter ([0157]) where the outputs of the neural network can be used as inputs to a Kalman filter to produce a final estimate of the predicted flight data ([0171]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply a Kalman filter to the output of the neural network of Schaefer with the expected benefit of improving the overall estimate.
This method for improving neural network flight data estimates using a Kalman filter was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Flynn.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schaefer, May2011, Curvo and Flynn to obtain the invention:
further including filtering the air data estimated by the neural network by a Low-pass, Kalman or Complementary filter.
Claim 7 (Original) and Claim 11 (Previously Presented) are rejected similarly.

Claims 15 rejected under 35 U.S.C. 103 as being unpatentable over Schaefer, and further in view of Flynn, and also Hongerholt et al., US 2007/0150122 (hereinafter Hongerholt).  
Claim 15 (Currently Amended):
The combined art of Schaefer, May2011, Curvo and Flynn in claim 11 make obvious the system of claim 11.
However Schaefer, May2011, Curvo and Flynn are silent concerning the teaching “wherein the estimated air data comprises angle of attack”.
Hongerholt teaches a method and system similar to Schaefer wherein the other than air data is used to predict global air data (Examples of these global air data parameters for the air vehicle include angle of attack (AOA), angle of sideslip (AOS), Mach number, etc.) using a neural network [0002]. “For example, other inputs to a neural network or other artificial intelligence algorithm include measured values indicative of control surface positions, control surface loading, hydraulic pressures or other forces, vehicle mass at take-off, vehicle mass balance, remaining fuel mass, engine thrust or thrust settings, global position system (GPS)/satellite information (altitude, speed, position), altitude or pressure-altitude from an on-board or remote source, air temperature from an on-board or remote source, vehicle acceleration from the inertial system or independent accelerometers, vehicle attitude from the inertial system or independent accelerometers, landing gear position (deployed or not), etc.”  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the neural network results of Schaefer to the angle of attack as taught by Hongerholt with the expected benefit of have additional functionality in the system to better support the proper flying control of the aircraft.
This method for improving the art of Schaefer by adding the ability to predict angle of attack was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Hongerholt.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schaefer, May2011, Curvo, Flynn and Hongerholt to obtain the invention:
wherein the estimated air data comprises angle of attack.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The rejection of claim 1 relies on the fact that the claim “comprises” the list of the named parameters allowing the prior art to include other parameters.  
Claim 5 includes all of the sensed parameters of the independent claim 1, and further recites the parameters Estimated aircraft weight, Geometric Altitude and Engines Magnitude of Thrust. Since the claim recites that it “consists essentially” of these parameters any teaching of any other combination would either not include one of the specified sensed parameters or it would include an impermissible additional sensed parameter.  No teaching of using just these parameters to determine air data is in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857